      Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 1 of 15 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                                    18-cv-07108
                                                  Civil Action No. ____________
 Hydro-Environmental Products Corporation,        JURY TRIAL DEMANDED
 d/b/a Nelson Testing Laboratories,
 an Illinois corporation,
                    Plaintiff,
 v.
 Nelson Testing Services, LLC,
 an Illinois limited liability company,
                   Defendant.


        COMPLAINT FOR FEDERAL UNFAIR COMPETITION. TRADEMARK
        INFRINGEMENT, DILUTION AND FALSE DESIGNATION OF ORIGIN
       Plaintiff Hydro-Environmental Products Corporation d/b/a Nelson Testing Laboratories

(hereinafter “Plaintiff”) by and through its attorneys, Rock, Fusco & Connelly, LLC, for its

Complaint against Defendant Nelson Testing Services, LLC (“Defendant”), states:

                                 PRELIMINARY STATEMENT

       1.      This is an action for infringement of Plaintiff’s famous tradename and word mark,

“NELSON TESTING,” under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1); for unfair

competition and false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a); for dilution under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and for

substantial and related claims of Illinois state law under the statutory and common laws of the

State of Illinois, all arising from the Defendant’s unauthorized use of the name NELSON

TESTING in connection with the marketing, advertising, promotion, and/or sale of Defendant’s

laboratory testing services.

       2.      Plaintiff brings this lawsuit to protect the substantial goodwill that it has developed

over the past fourteen years in its distinctive NELSON TESTING name, word mark, and logo.

                                                 1
      Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 2 of 15 PageID #:2



Plaintiff’s tradename and mark has gained a reputation as being a source of high-quality laboratory

testing services.

        3.       The goodwill and reputation for quality that Plaintiff has worked so hard to cultivate

has been threatened by Defendant’s actions. Defendant has used, and continues to willfully use,

its confusingly similar Nelson Testing Services name to sell competing services to many of the

same consumers served by Plaintiff. Unless Defendant is enjoined from using its Nelson Testing

Services name, such use will cause consumer confusion and will cause irreparable harm to

Plaintiff.

        4.       This action seeks injunctive relief, damages and other appropriate relief arising

from Defendant’s willful acts of tradename and mark infringement and unfair competition.

                                          JURISDICTION

        5.       This is an action for tradename and mark infringement in violation of Section 43 of

the Lanham Act (15 U.S.C. § 1125 et seq.). This Court has jurisdiction over this action pursuant

to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1332(a) and 1338(a) and (b).

        6.       The Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. § 1367.

        7.       Defendant’s acts of infringement of Plaintiff’s name were committed in the

Northern District of Illinois, within the jurisdiction of this Court. Defendant has advertised its

services under the infringing name in this state and has sold its services within this state and

elsewhere under the infringing name.

                                               VENUE

        8.       Venue is proper in this district under 8 U.S.C. § 1391(b)(1), in that Defendant

resides in this district; 28 U.S.C. § 1391(b)(2), in that a substantial part of the events or omissions



                                                   2
      Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 3 of 15 PageID #:3



giving rise to the claim occurred in this district; and 28 U.S.C. § 1391(b)(2) and 28 U.S.C. §

1391(b)(3), in that Defendant is subject to personal jurisdiction in this district with respect to this

action, and there is no other district in which the action may otherwise be brought.

                                               PARTIES

        9.       Plaintiff is an Illinois Corporation with its principal place of business located at 717

Industrial Drive, Elmhurst, Illinois 60126. See Ex. A.

        10.      Defendant is an Illinois limited liability company with its principal place of

business located at 2256 Southwind Boulevard, Bartlett, Illinois 60103. See Ex. B.

                                    FACTUAL ALLEGATIONS

        11.      Plaintiff has and continues to utilize the trade name Nelson Testing Laboratories

while being engaged in the business of laboratory evaluation of construction product performance,

i.e. testing services.

        12.      Plaintiff has utilized the trade name NELSON TESTING since October 2004 and

has done so continuously for the previous fourteen (14) years in connection with the laboratory

testing field.

        13.      Plaintiff has maintained a company website with masthead labeled: “Nelson

Testing Laboratories” since 2004, and utilizes the web domain name “www.nelsontesting.com.”

See Ex. C.

        14.      For more than fourteen years, NELSON TESTING has developed a reputation of

being the preeminent laboratory for testing services in the construction industry. In that regard,

Plaintiff’s trade name and brand, NELSON TESTING, has become widely known and famous

throughout the United States, represents substantial and valuable goodwill, and is closely-

identified with Plaintiff.


                                                    3
      Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 4 of 15 PageID #:4



       15.     NELSON TESTING has and continues to protect its valuable tradename and mark

from infringement by its competitors.

       16.     Plaintiff originated as Robert L. Nelson & Associates in 1988.

       17.     In 2004, the son (Mark Nelson) of the owner of Robert L. Nelson & Associates

partnered with an individual by the name of Jeff Krozel to purchase the assets of Robert L. Nelson

& Associates to launch Plaintiff, Nelson Testing Laboratories, in 2004.

       18.     In 2005, Jeff Krozel and Mark Nelson started a second company called Nelson

Testing Services, Inc, the two of which were set up for different purposes. Plaintiff Nelson Testing

Laboratories was run as an in-house material testing laboratory and Nelson Testing Services, Inc.

was run as a field-testing company.

       19.     Jeff Krozel and Mark Nelson each owned 50% of Nelson Testing Laboratories and

Nelson Testing Services, Inc.

       20.     In 2009, the two owners split. Mr. Krozel took full ownership of Nelson Testing

Services, Inc. Mark Nelson took full ownership of Plaintiff, Nelson Testing Laboratories.

       21.     One of the stipulations in the separation contract was that Mr. Kozel could not use

the name Nelson Testing Services, Inc. Accordingly, Mr. Krozel changed his company’s name to

NTS, Inc., with no issues.

       22.     On or about October 2017, despite Defendant’s knowledge of Plaintiff’s famous

name and mark, NELSON TESTING, Defendant registered as a limited liability company and

began willfully utilizing the confusingly similar name “Nelson Testing Services, LLC” for its

construction material testing business. See Ex. D.

       23.     Defendant maintains a company website with a confusingly similar masthead

labeled “Nelson Testing” and utilizes the web domain name “www.nelsontest.com.” See Ex. D.



                                                 4
      Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 5 of 15 PageID #:5



       24.     Plaintiff was unaware of Defendant’s existence until Plaintiff received a check from

Ozinga Bros., Inc. (“Ozinga”), on or about April 19, 2018. After inquiring as to the reason for the

check, Ozinga told Plaintiff that it mistakenly issued the check to Plaintiff when it was intended to

be sent to Defendant. An individual named Elizabeth, from the Accounts Payable Department at

Ozinga, told Plaintiff that “the other company had a similar name so the check was issued the

[Plaintiff’s] vendor number by mistake.” A copy of the check is attached as Ex. E. This mistakenly-

issued check is one of many instances of third parties in the industry that have confused Plaintiff

and Defendant.

       25.     That same day, April 19, 2018, Plaintiff also mistakenly received an invoice, via

email, from Troxler Electronic Laboratories, Inc., although Plaintiff had not purchased anything

from Troxlor, nor used Troxler’s services. See Ex. F.

       26.     On May 22, 2018, Plaintiff received an email from Molly Hawkins of JP Cullen &

Sons, Inc., requesting that Plaintiff respond and inform her as to whether Plaintiff intended to bid

on the “Walworth County Health and Human Services Bid.” See Ex. G. Plaintiff had never

solicited JP Cullen or sought to bid on the aforementioned project—Defendant did. When Plaintiff

spoke with Ms. Hawking via telephone, she explained the mistake was due to the confusingly

similar trade name Defendant was using.

       27.     A fourth instance of consumer confusion between Plaintiff and Defendant occurred

most recently in July 2018, whereby Kevin Smith from Calser Calibrations of Saint Jacob, Illinois,

came to Plaintiff’s office uninvited and unannounced, to see if Plaintiff was interested in having

Calser Calibrations perform its laboratory equipment calibrations. Mr. Smith mentioned that he

had performed the calibrations on the equipment at Plaintiff’s “other location” in Bartlett earlier




                                                 5
      Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 6 of 15 PageID #:6



that week. Plaintiff has no location in Bartlett—Defendant does. Plaintiff had to explain to him

that the companies are completely separate.

        28.     On May 23, 2018, Plaintiff through its attorneys, sent a Cease and Desist Letter

notifying Defendant of its infringement of Plaintiff’s trademark, demanding Defendant cease and

desist from its use of “NELSON TESTING,” and informing Defendant of pending legal action

should it not comply. See Ex. H.

        29.     On June 1, 2018, Defendant’s counsel sent an email requesting a two-week

extension past the June 6 deadline set in Plaintiff’s Cease and Desist Letter. Plaintiff graciously

permitted the two-week extension.

        30.     Despite the extension to resolve the matter, Defendant willfully and vexatiously

continues to use Plaintiff’s Trademark, necessitating this lawsuit and the relief sought herein.

                                        COUNT I
              (Willful and Wanton Trademark Infringement in Violation of the Lanham
                             Trademark Act, 15 U.S.C. § 1114)

        31.     Plaintiff incorporates by reference its allegations of Paragraphs 1-30 as though fully

set forth herein.

        32.     Plaintiff has a protectable tradename and mark because NELSON TESTING is

distinct and has acquired a secondary meaning prior to Defendant’s use of the name.

        33.     Specifically, NELSON TESTING does not merely refer to the Nelson surname.

Rather, is well known in the industry for field and laboratory testing services.

        34.     Plaintiff’s has used its mark for more than fourteen (14) years. It has acquired a

secondary meaning in the field-testing and construction testing industries.




                                                  6
      Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 7 of 15 PageID #:7



        35.     Further, to exemplify that the mark NELSON TESTING has become synonymous

with Plaintiff alone, third-party clients approached by Defendant often mistake Defendant for

Plaintiff. See Ex. E, F, and G.

        36.     The relevant group of buyers in this situation is the testing service industry.

        37.     Those buyers are likely to confuse the infringer’s mark with that of Plaintiff given

the nearly identical website mastheads and nearly identical web domains.

        38.     In fact, confusion is not only likely, it has indeed occurred on numerous occasions.

                                          COUNT II
                (False Designation of Origin in Violation of 15 U.S.C. § 1125(a))

        39.     Plaintiff incorporates by reference its allegations of Paragraphs 1-38 as though fully

set forth herein..

        40.     Defendant used a false designation of origin whereby it adopted the identical name

of Plaintiff in an attempt to portray the companies as one in the same, or at the very least, as an

affiliate of Plaintiff in connection with field-testing services.

        41.     Defendant used Plaintiff’s name to sell and bid its services in an attempt to enter

into interstate commerce.

        42.     Submitting bids only to not follow-up with prospective clients portrays the bidding

party in an adverse light within the industry. Where Defendant suggests that it will bid on a project,

only to abandon such to the point where the prospective client has to contact Defendant and to

inquire as to their interest, and then mistakes Plaintiff and Defendant due to Defendant’s use of

the name, casts an undesirable shadow on Plaintiff.

        43.     Plaintiff reasonably believes that it is likely to be damaged as a result thereof.




                                                   7
     Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 8 of 15 PageID #:8



                                       COUNT III
              (Trademark Dilution in Violation of the Lanham Trademark Act,
                                  15 U.S.C§ 1125 (c)(1))

       44.      Plaintiff incorporates by reference its allegations of Paragraphs 1-43 as though fully

set forth herein.

       45.      Plaintiff’s name is distinct; no other name close to that of NELSON TESTING is

utilized in the commercial testing industry.

       46.      Plaintiff’s name has been exclusively used by Plaintiff since its first use in October

2004, some 13 years before Defendant’s inception in 2017. Thereafter, Defendant willfully

infringed upon Plaintiff’s name and did so after it obtained its famous status.

       47.      Defendant’s use of the name dilutes Plaintiff’s tradename as those in the industry,

who know and trust Plaintiff, now believe that Plaintiff is somehow affiliated with Defendant.

       48.      Plaintiff’s exclusive right to its tradename is diluted by Defendant’s use of the same

trade name.

       49.      Defendant’s use of the name is commercial, as Defendant is utilizing it for

Defendant’s business purposes. See Ex. D, E, F, and G.

       50.      Defendant’s use of Plaintiff’s trade name poses a substantial threat of irreputable

harm as injury to Plaintiff’s tradename and reputation is difficult, if not impossible, to calculate.

       51.      Denying Defendant use of Plaintiff’s tradename will not result in any greater harm

to Defendant than that already imposed on Plaintiff.

       52.      It is in the public interest that trade names are protected against infringement and

unlawful use.




                                                  8
      Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 9 of 15 PageID #:9



                       (Federal Unfair Competition (15 U.S.C. § 1125(a))

        53.     Plaintiff incorporates by reference its allegations of Paragraphs 1-52 as though fully

set forth herein.

        54.     Plaintiff’s name and mark is protected under the Lanham Act as it has acquired a

secondary meaning from Plaintiff’s continuous use.

        55.     Plaintiff has sold laboratory testing services in United States commerce under the

NELSON TESTING name and logo for more than fourteen (14) years. It has used the NELSON

TESTING name continuously in United States commerce since that time.

        56.     Plaintiff has acquired substantial goodwill and numerous industry accreditations at

great financial expense over many years.

        57.     Plaintiff has invested substantial time, effort and financial resources promoting its

NELSON TESTING tradename in connection with the marketing and sale of its services in

interstate commerce. The NELSON TESTING tradename has become, through widespread and

favorable public acceptance and recognition, an asset of substantial value as a symbol of Plaintiff,

its quality services and its good will. The consuming public recognizes the NELSON TESTING

tradename and associates it with Plaintiff.

        58.     Plaintiff’s NELSON TESTING name is inherently distinctive as applied to

Plaintiff’s services that bear the name.

        59.     Notwithstanding Plaintiff’s established rights in the NELSON TESTING name and

logo, on information and belief, defendant adopted and used the confusingly similar tradename

Nelson Testing Services and logo in interstate commerce in connection with the sale and offering

similar services in the same industry on or about November 2017.




                                                  9
    Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 10 of 15 PageID #:10



       60.     Defendant sells its services in the same industry and to the same vendors that deal

with Plaintiff. It also owns the www.nelsontest.com domain name and sells its services at the web

site connected to that domain name.

       61.     Without Plaintiff’s consent, Defendant has used the Nelson Testing Services name

in connection with the sale, offering for sale, distribution or advertising of its services.

       62.     Defendant has willfully engaged in its infringing activity despite having actual

knowledge of Plaintiff’s use of the NELSON TESTING name.

       63.     Defendant’s actions are likely to continue to lead the public to conclude,

incorrectly, that its services originate with or are authorized by Plaintiff, which will damage both

Plaintiff and the public.

       64.     Upon information and belief, Defendant has advertised and offered its services for

sale using Nelson Testing’s name with the intention of misleading, deceiving or confusing

consumers as to the origin of its services and of trading on Plaintiff’s reputation and goodwill.

       65.     Plaintiff has requested in writing that Defendant cease and desist from its infringing

actions but Defendant has failed to comply. Plaintiff’s letter to Defendant is attached as hereto

Exhibit H.

       66.     Defendant’s unauthorized use of its Nelson Testing Services name and logo in

interstate commerce as described above constitutes trademark infringement and unfair competition

under 15 U.S.C. § 1125(a) and is likely to cause consumer confusion, mistake, or deception.

       67.     Defendant’s unauthorized marketing and sale of its products in interstate commerce

using its Nelson Testing Services name constitutes a use of a false designation of origin or false

representation that wrongfully and falsely designates Defendant’s products as originating from or




                                                  10
     Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 11 of 15 PageID #:11



connected with Plaintiff, and constitutes the use of false descriptions or representations in interstate

commerce in violation of 15 U.S.C. § 1125(a).

        68.       As a direct and proximate result of Defendant’s infringement and acts of unfair

competition, Plaintiff has suffered and will continue to suffer loss of income, profits and goodwill

and Defendant has and will continue to unfairly acquire income, profits and goodwill.

        69.       Defendant’s infringement and acts of unfair competition will cause further

irreparable injury to Plaintiff if Defendant is not restrained by this Court from further violation of

Plaintiff’s rights. Plaintiff has no adequate remedy at law.

        70.       Any harm Defendant may suffer should it be enjoined from using Plaintiff’s

tradename is greatly outweighed by the damage Plaintiff has and will continue to suffer as a result

of Defendant’s infringement.

                                             COUNT V
               (Illinois Unfair Competition, Illinois Uniform Deceptive Practices Act
                                     815 ILCS § 510/1, et seq.)

         71.      Plaintiff incorporates by reference its allegations of Paragraphs 1-70 as though fully

 set forth herein.

         72.      Defendant’s actions constitute unfair competition under the Illinois Uniform

 Deceptive Practices Act 815 ILCS § 510/1, et seq.

         73.      Plaintiff has sold laboratory testing services in Illinois commerce under the

 NELSON TESTING name and logo for more than fourteen (14) years. Plaintiff has used the

 NELSON TESTING name continuously in Illinois commerce since that time.

         74.      Plaintiff has acquired substantial goodwill and numerous industry accreditations at

 great financial expense over many years.




                                                   11
     Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 12 of 15 PageID #:12



          75.   Defendant’s unauthorized use of the Nelson Testing Services name in interstate

 commerce as described above constitutes unfair competition under 815 ILCS § 510/1 et seq. and

 is likely to cause consumer confusion, mistake, or deception.

          76.   Defendant’s unauthorized marketing and sale of its products in interstate commerce

 using its Nelson Testing Services tradename and mark constitutes a use of a false designation of

 origin or false representation that wrongfully and falsely designates Defendant’s products as

 originating from or connected with Plaintiff, and constitutes the use of false descriptions or

 representations in violation of 815 ILCS § 510/2.

          77.   As a direct and proximate result of Defendant’s tradename infringement and acts

 of unfair competition, Plaintiff has suffered and will continue to suffer loss of income, profits and

 good will and Defendant has and will continue to unfairly acquire income, profits and goodwill.

          78.   Defendant’s acts of unfair competition will cause further irreparable injury to

 Plaintiff if Defendant is not restrained by this Court from further violation of Plaintiff’s rights.

 Plaintiff has no adequate remedy at law for the damages caused thereby.

          79.   Any harm Defendant may suffer should it be enjoined from using Plaintiff’s

tradename is greatly outweighed by the damage Plaintiff has and will continue to suffer as a result

of Defendant’s infringement.

                                           COUNT VI
                         (Illinois Anti-Dilution Act, 765 ILCS 1036/65)

          80.   Plaintiff incorporates by reference its allegations of Paragraphs 1-79 as though fully

set forth herein.

          81.   Plaintiff’s Tradename and mark was famous and well known throughout the United

States.




                                                 12
    Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 13 of 15 PageID #:13



        82.    Plaintiff’s Tradename and mark was continually utilized and visible to consumers

in Illinois and throughout the United States, in Plaintiff’s online marketing materials. See Ex. C.

        83.    Defendant’s use of “Nelson Testing” on its online marketing materials is

unquestionable. See Ex. D.

        84.    Defendant’s misuse of Plaintiff’s name benefitted Defendant’s business at the

expense of Plaintiff’s as third-party clients have repeatedly mistaken Plaintiff for Defendant and

vice versa.

                        PRAYER FOR RELIEF ON ALLEGATIONS

       WHEREFORE, in consideration of the foregoing, Plaintiff respectfully requests that this

Court enter judgment in its favor against Defendant, and further order the following relief:

               a) Enter a judgment that Plaintiff’s Nelson Testing trademark has been and
                  continues to be infringed by Defendant in violation of 15 U.S.C. § 1125(a);

               b) Enter a judgment that Defendant’s use of its Nelson Testing Services trademark
                  constitutes federal unfair competition in violation of 15 U.S.C. § 1125(a);

               c) Enter a judgment that Defendant’s use of its Nelson Testing Services trademark
                  violates the Illinois Anti-Dilution Act in violation of 765 Ill. Comp. Stat.
                  1036/65;

               d) Enter a judgment that Defendant’s use of its Nelson Testing Services trademark
                  violates Illinois common law trademark infringement and common law unfair
                  competition laws;

               e) Permanently enjoin and restrain the Defendant and each of its agents,
                  employees, officers, attorneys, successors, assigns, affiliates and any persons in
                  privity or active concert or participation with any of them from using “Nelson
                  Testing Services,” with or without its accompanying logo, or any other
                  designation alone or in combination with other words or symbols, as a
                  trademark, trade name component or otherwise, to market, advertise, distribute
                  or identify Defendant’s services where that designation would create a
                  likelihood of confusion, mistake or deception with Plaintiff’s mark;

               f) Pursuant to 15 U.S.C. § 1116(a), direct Defendant to file with the Court and
                  serve on Plaintiff within thirty (30) days after issuance of an injunction, a report



                                                 13
Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 14 of 15 PageID #:14



           in writing and under oath setting forth in detail the manner and form in which
           Defendant has complied with the injunction;

        g) Pursuant to 15 U.S.C. § 1118, require that Defendant and all others acting under
           Defendant’s authority, at their cost, be required to deliver up and destroy all
           devices, literature, advertising, labels and other material in their possession
           bearing the infringing designation;

        h) Pursuant to 15 U.S.C. § 1119, enjoin the Director of the United States Patent
           and Trademark Office from issuing to Defendant any trademark registration for
           Defendant’s NELSON TESTING SERVICES name or any combination of
           words or symbols that would create a likelihood of confusion, mistake or
           deception with Plaintiff’s Mark;

        i) Order Defendant to transfer the www.nelsontest.com domain name to Plaintiff;

        j) Award Plaintiff all damages it sustained as the result of Defendant’s acts of
           willful infringement and unfair competition, said amount to be trebled, together
           with prejudgment interest, pursuant to 15 U.S.C. § 1117;

        k) Award to Plaintiff all profits received by Defendant from sales and revenues of
           any kind made as a result of its infringing actions, said amount to be trebled,
           after an accounting pursuant to 15 U.S.C. § 1117;

        l) Award treble actual damages and profits pursuant to 15 U.S.C. § 1117(b)
           because Defendant’s conduct was willful within the meaning of the Lanham
           Act;

        m) Award Plaintiff its attorneys’ fees and costs pursuant to 15 U.S.C. § 1117,
           because of the exceptional nature of this case resulting from Defendant’s
           deliberate infringing actions; and

        n) Enter a preliminary injunction against Defendant pursuant to 765 ILCS 1036/65
           prohibiting its use of the “Nelson Testing” name and likeness in the operation
           of its business;

        o) Grant Plaintiff such other and further relief as the Court may deem just.




                                        14
    Case: 1:18-cv-07108 Document #: 1 Filed: 10/23/18 Page 15 of 15 PageID #:15



Dated: October 23, 2018                      Respectfully submitted,

                                             HYDRO-ENVIRONMENTAL
                                             PRODUCTS CORPORATION D/B/A
                                             NELSON TESTING LABORATORIES


                                             By:    /s/ Joseph T. Baratta
                                                    One of Its Attorneys

Matthew P. Connelly
Patrick W. Chinnery
Joseph T. Baratta
Rock Fusco & Connelly, LLC
321 N. Clark Street, Suite 2200
Chicago, Illinois 60654
Attorneys for Plaintiff




                                        15
